Case 1:19-cv-24001-MGC Document 21 Entered on FLSD Docket 08/12/2020 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       Case No. 19-24001-Civ-COOKE/GOODMAN

  VERBENA PRODUCTS LLC,

          Plaintiff,

  vs.

  SUAVECITO, INC.,

        Defendant.
  ___________________________________________/
                                   ORDER OF DISMISSAL
          THIS CASE has been DISMISSED with prejudice under Federal Rule of Civil
  Procedure 41(a)(1)(A)(ii), with each party to bear their own attorneys’ fees and costs, except
  as otherwise provided under the terms of their settlement agreement. See Stipulation of
  Dismissal with Prejudice, ECF No. 20. The Clerk will CLOSE this case. The Court
  DENIES as moot any pending motions.
          DONE and ORDERED in chambers, at Miami, Florida, this 12th day of August
  2020.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of Record
